FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICENTE VILLICANA-MENDEZ,                        No. 14-71154

               Petitioner,                       Agency No. A075-763-560

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Vicente Villicana-Mendez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying Villicana-Mendez’s motion

to reopen as untimely, where it was filed more than 10 years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and Villicana-Mendez failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is

available to an alien who is prevented from timely filing a motion to reopen due to

deception, fraud or error, as long as petitioner exercises due diligence in

discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                     14-71154